JOHNSON, J.
dissents and assigns reasons:
hi would grant the Respondent’s motion which would allow his attorney additional time to respond to the Judiciary Commission’s Recommendation for Immediate Disqualification. The Respondent should be afforded the opportunity to respond to the Commission’s recent filing in this Court before removing him from office. I would not vote on the Commission’s recommendation for immediate disqualification with*1199out giving Judge Elloie this opportunity to be heard.